DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 03 June 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of each PTO-1449 or PTO-SB-08 form is attached to the Office action.
Allowable Subject Matter
Claims 1-24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 18: the subject matter of claims 1 and 18 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  
Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein at least one of the first lattice and the second lattice comprise a plurality of unit cells, and wherein each unit cell is a triply periodic minimal surface structure”.  
Claim 18 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein at least one of the first lattice structure and the second lattice structure comprise a plurality of unit cells, and wherein each unit cell is a triply periodic minimal surface structure”. 
The closest prior art to Shelton et al. (US Patent No. 10,004,496) discloses a surgical end effector 1106 for use with a surgical stapler 1100, comprising: a cartridge 5000 and an anvil 1110b movable relative to the cartridge between open and closed positions, the cartridge having a plurality of staples disposed therein, and a non-fibrous adjunct 5002, 5018 formed of bioabsorbable material and configured to be releasably retained on the deck surface, the adjunct having a first end and a second end with a longitudinal axis extending therebetween, the adjunct 5002 comprising a cartridge-contacting surface and a tissue-contacting surface, and wherein, the adjunct, when in a tissue deployed state, applies a generally uniform pressure to the tissue stapled thereto for a predetermined period of time.  
The closest prior art to Harris et al. (US Patent Publ. No. 2015/0351754) discloses a surgical end effector including a cartridge and an adjunct comprising an internal structure formed of a first layer, and a second layer interposed between the first layer and the cartridge (fig. 17A).  
The closest prior art to Vendely et al. (US Patent Publ. No. 2017/0086841) discloses a surgical end effector comprising a cartridge and anvil, and a non-fibrous adjunct 230 formed of at least one fused bioabsorbable polymer ([0492]), and the adjunct includes a lattice structure (structural cells 236, 237).  
The closest prior art to Robb et al. (US Patent No. 7,718,109), newly cited, discloses a tissue support structure including a triply periodic minimal surface of a tissue scaffold (col. 4, lines 6-10).    
The difference between the Shelton et al. reference, or a combination of the Shelton et al. Harris et al., Vendely et al., and Robb et al. references, and the claimed subject matter is that Shelton et al. or a combination of Shelton et al., Harris et al., Vendely et al. and Robb et al. do not disclose or teach “wherein at least one of the first lattice and the second lattice comprise a plurality of unit cells, and wherein each unit cell is a triply periodic minimal surface structure” as set forth in claim 1, and do not disclose or teach “wherein at least one of the first lattice structure and the second lattice structure comprise a plurality of unit cells, and wherein each unit cell is a triply periodic minimal surface structure” as set forth in claim 18.  The difference between the claimed subject matter and Shelton et al., or a combination of the Shelton et al., Harris et al., Vendely et al., and Robb et al. references, would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        15 June 2022